Case 2:19-ap-01392-ER       Doc 9 Filed 09/19/19 Entered 09/19/19 16:47:09         Desc
                             Main Document    Page 1 of 5


1     JEREMY W. FAITH (SBN 190647)
      Jeremy@MarguliesFaithLaw.com
2     MEGHANN A. TRIPLETT (State Bar No. 268005)
      Meghann@MarguliesFaithLaw.com
3     NOREEN A. MADOYAN, (State Bar No. 279227)
      Noreen@Marguliesfaithlaw.Com
4     MARGULIES FAITH LLP
      16030 Ventura Boulevard, Suite 470
5     Encino, CA 91436
      Telephone: (818) 705-2777
6     Facsimile: (818) 705-3777
7     Attorneys for Plaintiff, Peter J. Mastan, Chapter 7 Trustee
8
                             UNITED STATES BANKRUPTCY COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
10

11
     In re                                         Case No.: 2:17-bk-21270-ER
12
     KEYSTONE TEXTILE, INC.,                       Chapter 7
13
                                         Debtor. Adv. No.: 2:19-ap-01392-ER
14
                                                   AMENDED PROOF OF SERVICE OF:
15   PETER J. MASTAN, Chapter 7 Trustee,
                                                     A. COMPLAINT FOR: (1) AVOIDANCE
16                                                   OF ACTUAL FRAUDULENT TRANSFERS
                                          Plaintiff, [11 U.S.C. 544(b) 548(a)(1)(A) and 550(a),
     v.                                              and Cal. Civ. Code §§ 3439.04(a) and
17
                                                     3439.07]; (2) AVOIDANCE OF
18   FLINTRIDGE PREPARATORY SCHOOL, CONSTRUCTIVE FRAUDULENT
     Inc., a California Corporation; HEE             TRANSFERS [11 U.S.C. §§ 544(b),
19   YOUNG HWANG, an individual; YOUNG               548(a)(1)(B), and 550(a), and Cal. Civ.
     J. HWANG, an individual; JOYCE J.               Code §§ 3439.04(b) or 3439.05 and Cal.
20                                                   Civ. Code § 3439.07]; AND (3)
     HWANG, an individual; and NAM SOO               RECOVERY OF AVOIDED TRANSFER
     HWANG, an individual and DOES 1-10,             [11 U.S.C.§ 550(a)] (DKT NO. 1);
21
     Inclusive,
22                                                   B. ADVERSARY PROCEEDING COVER
                                      Defendants. SHEET (DKT NO. 1-1);
23
                                                   C. SUMMONS AND NOTICE OF STATUS
24                                                 CONFERENCE IN ADVERSARY
                                                   PROCEEDING [LBR 7004-1] (DKT NO.
25                                                 3);

26                                                 D. SCHEDULING ORDER WITH
                                                   ATTACHED REVISED EARLY MEETING
27                                                 OF COUNSEL AND JOINT STATUS
                                                   CONFERENCE INSTRUCTIONS (DKT
28                                                 NO. 4);
Case 2:19-ap-01392-ER   Doc 9 Filed 09/19/19 Entered 09/19/19 16:47:09   Desc
                         Main Document    Page 2 of 5


1
                                           E. ORDER RE COURTROOM
2                                          PROCEDURES (DKT NO. 5); and
3                                          F. NOTICE REGARDING COMPLIANCE
                                           WITH FEDERAL RULE OF
4                                          BANKRUPTCY PROCEDURE 7026 AND
                                           LOCAL BANKRUPTCY RULE 7026-1
5                                          (DKT NO. 8)
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           1
            Case 2:19-ap-01392-ER                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:47:09                                    Desc
                                                     Main Document    Page 3 of 5

                                                   AMENDED
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the documents entitled (specify):

A. COMPLAINT FOR: (1) AVOIDANCE OF ACTUAL FRAUDULENT TRANSFERS [11 U.S.C. 544(b) 548(a)(1)(A) and
    550(a), and Cal. Civ. Code §§ 3439.04(a) and 3439.07]; (2) AVOIDANCE OF CONSTRUCTIVE FRAUDULENT
    TRANSFERS [11 U.S.C. §§ 544(b), 548(a)(1)(B), and 550(a), and Cal. Civ. Code §§ 3439.04(b) or 3439.05 and
    Cal. Civ. Code § 3439.07]; AND (3) RECOVERY OF AVOIDED TRANSFER [11 U.S.C.§ 550(a)] (DKT NO. 1);

B. ADVERSARY PROCEEDING COVER SHEET (DKT NO. 1-1);

C. SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] (DKT NO. 3);

D. SCHEDULING ORDER WITH ATTACHED REVISED EARLY MEETING OF COUNSEL AND JOINT STATUS
    CONFERENCE INSTRUCTIONS (DKT NO. 4);

E. ORDER RE COURTROOM PROCEEDURES (DKT NO. 5); and

F. NOTICE REGARDING COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
    BANKRUPTCY RULE 7026-1 (DKT NO. 8).

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On September 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 19, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 19, 2019                      Helen Cardoza                                          /s/ Helen Cardoza
 Date                                      Printed Name                                         Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:19-ap-01392-ER                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:47:09                                    Desc
                                                     Main Document    Page 4 of 5

                                    ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

TRUSTEE: Peter J Mastan (TR) peter.mastan@dinsmore.com,
pmastan@iq7technology.com;travis.terry@dinsmore.com

ATTORNEY FOR TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com;
Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Noreen@MarguliesFaithlaw.com;Dana@marguliesfaithl
aw.com

United States Trustee (LA)             ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:19-ap-01392-ER                   Doc 9 Filed 09/19/19 Entered 09/19/19 16:47:09                                    Desc
                                                     Main Document    Page 5 of 5

                                    ADDITIONAL SERVICE INFORMATION (if needed):

2. SERVED BY UNITED STATES MAIL:

JUDGE: Hon. Ernest M. Robles - 255 E. Temple St., Ste. 1560, Los Angeles, CA 90012 (executed summons only)


DEFENDANT: Flintridge Preparatory School, 4543 Crown Ave., La Canada, CA 91011
DEFENDANT: Agent for Service of Process for Flintridge Preparatory School: Peter H. Bachmann, 4543 Crown Ave., La
Canada, CA 91011

DEFENDANT: Hee Young Hwang, 3512 Buena Vista Ave., Glendale, CA 91208-1204

DEFENDANT: Young J. Hwang, aka Young Jae Hwang, 19218 Kay Ave., Cerritos, CA 90703-7336
DEFENDANT: Young J. Hwang, aka Young Jae Hwang, 3512 Buena Vista Ave., Glendale, CA 91208-1204

DEFENDANT: Joyce J. Hwang, 3512 Buena Vista Ave., Glendale, CA 91208-1204
DEFENDANT: Joyce J. Hwang, 3339 N. Charles St., Apt. 3792, Baltimore, MD 21218-3223

DEFENDANT: Nam Soo Hwang, 19218 Kay Ave., Cerritos, CA 90703-7336
DEFENDANT: Nam Soo Hwang, 3512 Buena Vista Ave., Glendale, CA 91208-1204




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
